



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Kazemi, 2013
    ONCA 585

DATE: 20130927

DOCKET: C55941

Laskin, Goudge and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Appellant

and

Khojasteh Kazemi

Respondent

Amanda Ross, for the appellant

Andrew Dekany, for the respondent

Heard: May 27, 2013

On appeal from the judgment of Justice Shaun S. Nakatsuru
    of the Ontario Court of Justice dated June 20, 2012, with reasons reported at 2012
    ONCJ 383, allowing the appeal from the conviction entered by Justice of the
    Peace Ruby Wong on July 26, 2011.

Goudge J.A.:

[1]

The facts of this case are simple. On April 26, 2010, the respondent was
    driving home from work alone.  While she was stopped at a stop light, a police
    officer observed her to have a cell phone in her hand.  She said that the cell
    phone had been on the seat but had dropped to the floor of the car when she
    braked.  She picked it up when she got to the red light.  That was when she was
    observed by the officer.

[2]

The respondent was charged with driving while holding a hand-held
    wireless communication device pursuant to s. 78.1(1) of the
Highway Traffic
    Act
, R.S.O. 1990, c. H.8, as amended by S.O. 2009, c. 4, s. 2 (the 
HTA
). 
    It reads as follows:

Wireless
    communication devices

78.1(1) No person shall drive a motor vehicle on a
    highway while
holding
or using a hand-held
    wireless communication device or other prescribed device that is capable of
    receiving or transmitting telephone communications, electronic data, mail or
    text messages. [Emphasis added.]

[3]

The respondent does not contest that when she was observed by the
    officer she was driving, and that her cell phone was a hand-held wireless
    communication device.  The central issue on appeal is whether the respondent
    was holding the cell phone for the purposes of s. 78.1(1).

[4]

The trial court held that the respondents admission that she had the
    cell phone in her hand established that she was holding it for the purposes of
    the section.  The respondent was convicted and fined $200.00.

[5]

On appeal to the Ontario Court of Justice, the appeal judge allowed the
    appeal and dismissed the charge.  He determined that there must be some
    sustained physical holding of the device in order to meet the holding requirement,
    and that the momentary handling here was insufficient to establish that
    requirement.

[6]

The Crown, represented by the City of Toronto, appeals with leave to
    this court.  It raises two issues: first, and most important, that the appeal judge
    erred in his interpretation of the holding requirement in s. 78.1(1); second,
    that he misapprehended the facts found by the trial court.

[7]

The respondent joins issue on both, and raises a third issue, a request
    for costs order against the appellant.

ANALYSIS

[8]

The central issue is the meaning of holding in s. 78.1(1) of the
HTA
. 
    The word is not given a statutory definition in the legislation.

[9]

The definitive formulation of the modern approach to statutory
    interpretation is that of Elmer A. Driedger,
Construction of Statutes
,
    2nd ed. (Toronto: Butterworths, 1983), at p. 87:

[T]oday there is only one principle or approach, namely, the
    words of an Act are to be read in their entire context and in their grammatical
    and ordinary sense, harmoniously with the scheme of the Act, the object of the
    Act and the intentions of Parliament.

[10]

This
    principle is buttressed by s. 64(1) of the
Legislation Act
, 2006 S.O.
    2006 c. 21, Sched. F.  It reads:

Rule
    of liberal interpretation

64. (1) An Act shall be interpreted as being remedial
    and shall be given such fair, large and liberal interpretation as best ensures
    the attainment of its objects.

[11]

The
    ordinary meaning of holding a cell phone is having it in ones hand.
The
    New Shorter Oxford Dictionary
, 1993
defines
    to hold as to have a grip on or to support in or with the hands.  There
    is no suggestion that only if one has the cell phone in ones hand for a
    sustained period of time is one holding the cell phone.

[12]

In
    my view, this interpretation of holding best ensures the attainment of the
    objective of the
HTA
, which is to protect those who use the roads of
    Ontario:  see
R. v. Raham
, 2010 ONCA 206, 99 O.R. (3d) 241, at para.
    33.

[13]

This
    interpretation also best serves the legislatures purpose in enacting the
    provision in which holding appears.  Section 78.1(1) was added to the
HTA
with the enactment of the
Countering Distracted Driving and Promoting Green
    Transportation Act, 2009
, S.O. 2009 c.4.
On third reading, on April 22, 2009, the Minister of Transportation described
    the purpose of the amending legislation this way:

[O]ur eyes-on-the-road, hands-on-the-wheel legislation aims to
    stop the use of hand-held wireless communication devices such as cellphones
    while driving.  The goal is not to inconvenience people but to make our roads
    safer for them and for everyone else who shares our roads.  For safetys sake,
    driver should focus on one thing and one thing only: driving.

See: Ontario, Legislative Assembly, Official Report of
    the Debates (Hansard), 39th Parl., 1st Sess., (22 April 2009) (Hon. James
    Bradley).

[14]

Road
    safety is best ensured by a complete prohibition on having a cell phone in
    ones hand at all while driving. A complete prohibition also best focuses a
    drivers undivided attention on driving.  It eliminates any risk of the driver
    being distracted by the information on the cell phone.  It removes any
    temptation to use the cell phone while driving.  And it prevents any
    possibility of the cell phone physically interfering with the drivers ability
    to drive.  In short, it removes the various ways that road safety and driver attention
    can be harmed if a driver has a cell phone in his or her hand while driving.

[15]

The
    interpretation of holding offered by the appeal judge requires that there be
    some sustained physical holding.  Any holding for a shorter period of time,
    with the accompanying risks to road safety and driver attention, would be
    exempt from the prohibition.  With respect, I do not think this accords with
    the ordinary meaning of the word.  Nor does it properly reflect the object of
    the
HTA
or best achieve the legislatures purpose in enacting the
    section.  Moreover such an interpretation would leave the uncertainty of how
    long the physical holding must be sustained to be caught by the provision. It
    would create the enforcement challenge of requiring continued observation of
    the driver for that period of time if the prohibition is to be effective.

[16]

I
    would therefore conclude that the appeal judge erred in his interpretation of
    holding in s. 78.1(1) of the
HTA
.  The correct interpretation
    requires that the appeal be allowed and the conviction restored.

[17]

Given
    this conclusion, it is not necessary to deal with the appellants argument that
    the appeal judge misunderstood the facts found by the trial court.

[18]

Finally,
    I would reject the respondents request for costs of the appeal.  The general
    rule is that no costs are awarded in a
Provincial Offences Act
proceeding
    such as this: see
R. v. Felderhof
(2003), 68 O.R. (3d) 481 (C.A.), at
    para. 100.  Particularly since the respondent was unsuccessful, it would not be
    just and reasonable to depart from the general rule in this case.

Released: September 27, 2013 (J.L.)

S.T. Goudge J.A.

I agree John Laskin J.A.

I agree David Watt J.A.


